                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:18-CR-137

vs.                                          FINAL ORDER OF FORFEITURE

MAYRA GUADALUPE NUNEZ,

                   Defendant.

      This matter is before the Court on the plaintiff's Motion for Final Order
of Forfeiture (filing 100). On April 3, 2019, the Court entered a Preliminary
Order of Forfeiture (filing 95) pursuant to 21 U.S.C. § 853, based upon the
defendant's plea of guilty to conspiracy to distribute and possess with intent to
distribute methamphetamine in violation of 21 U.S.C. §§ 841 and 846, and her
admission of the forfeiture allegation contained in the indictment. See filing 93
at 15, 20. By way of the preliminary order of forfeiture, the defendant's interest
in $11,660 in United States currency was forfeited to the plaintiff. Filing 95.
      As directed by the order, a Notice of Criminal Forfeiture was posted
beginning on April 4, 2019, on an official Internet government forfeiture site,
www.forfeiture.gov, for at least 30 consecutive days, as required by Supp.
Admiralty and Maritime Claims R. G(4)(a)(iii)(B). A Declaration of Publication
(filing 99) was filed on June 3, 2019. The Court has been advised by the plaintiff
that no petitions have been filed, and from a review of the Court file, the Court
finds no petitions have been filed.
IT IS ORDERED:


1.   The plaintiff=s Motion for Final Order of Forfeiture (filing
     100) is granted.


2.   All right, title, and interest in and to the $11,660 in United
     States currency held by any person or entity are forever
     barred and foreclosed.


3.   The currency is forfeited to the plaintiff.


4.   The plaintiff is directed to dispose of the currency in
     accordance with law.


Dated this 20th day of June, 2019.

                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                               -2-
